DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 10, 17, and its respective dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim when considered as whole and particularly the claim limitation “periodically retrieving the indicator from the access resource, the indicator at least
identifying a first entity having an associated on call status; automatically determining an access for the first entity to the first restricted resource based at least in part on the indicator; receiving the ad hoc request to authorize a second entity with access to the second restricted resource for a time period;
determining if the requestor is authorized to make the ad hoc request, and if so, granting the second entity access to the second restricted resource; sending a message corresponding to the ad hoc request from the requestor; automatically de-authorizing the first entity based at least in part on the indicator; and automatically de-authorizing the second entity based at least in part on the time period.” 
As to the art of record, Cinarkaya et al. reference discloses the concept of the system to provide web content of the tenant using multi tenant on demand database service. However, Cinarkaya et al. does not teach with respect to the entire or combination claim limitation of “periodically retrieving the indicator from the access resource, the indicator at least identifying a first entity having an associated on call status; automatically determining an access for the first entity to the first restricted resource based at least in part on the indicator; receiving the ad hoc request to authorize a second entity with access to the second restricted resource for a time period; determining if the requestor is authorized to make the ad hoc request, and if so, granting the second entity access to the second restricted resource; sending a message corresponding to the ad hoc request from the requestor; automatically de-authorizing the first entity based at least in part on the indicator; and automatically de-authorizing the second entity based at least in part on the time period.”
As to the art of record, Bulumulla et al. reference discloses the concept of the system for performing one or more actions based on a determined access permissions for a plurality of users. However, Bulumulla et al. does not teach with respect to the entire or combination claim limitation of “periodically retrieving the indicator from the access resource, the indicator at least identifying a first entity having an associated on call status; automatically determining an access for the first entity to the first restricted resource based at least in part on the indicator; receiving the ad hoc request to authorize a second entity with access to the second restricted resource for a time period; determining if the requestor is authorized to make the ad hoc request, and if so, granting the second entity access to the second restricted resource; sending a message corresponding to the ad hoc request from the requestor; automatically de-authorizing the first entity based at least in part on the indicator; and automatically de-authorizing the second entity based at least in part on the time period.”
As to the art of record, Warshavskey et al. reference discloses the concept of the system for performing one or more actions utilizing a uniform resource locator. However, Warshavskey et al. does not teach with respect to the entire or combination claim limitation of “periodically retrieving the indicator from the access resource, the indicator at least identifying a first entity having an associated on call status; automatically determining an access for the first entity to the first restricted resource based at least in part on the indicator; receiving the ad hoc request to authorize a second entity with access to the second restricted resource for a time period; determining if the requestor is authorized to make the ad hoc request, and if so, granting the second entity access to the second restricted resource; sending a message corresponding to the ad hoc request from the requestor; automatically de-authorizing the first entity based at least in part on the indicator; and automatically de-authorizing the second entity based at least in part on the time period.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679.  The examiner can normally be reached on 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/Primary Examiner, Art Unit 2425